r ORIGINAL                                          02/22/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0005


                                      PR 22-0005
                                                                    FFR    2 2 7nn
                                                                   . "--
                                                              Clerk of          -uun
                                                                  State of Montana

 IN RE THE MOTION OF IGOR S. LENZNER
 FOR ADMISSION TO THE BAR OF THE                                           ORDER
 STATE OF MONTANA




      Igor S. Lenzner has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Lenzner has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Igor S. Lenzner may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                     e.54
      DATED this z z- day of February, 2022.



                                                             Chief Justice